—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1993, which, upon reconsideration, assessed Hector Taxi Corporation for unemployment insurance contributions.
There is substantial evidence in the record to support the Board’s conclusion that the taxi drivers hired by Hector Taxi Corporation were its employees and not independent contrac*714tors. The Board based its conclusion on the following findings. The corporation’s medallion and trade name appeared on the taxis. The corporation’s president signed the drivers’ daily log sheets and the daily trip tickets. The drivers would pick up the taxis at the corporation’s premises and return them there at the end of their assignments. A corporation representative checked the taxis to see if they were clean and in good working order and the corporation insured the taxis. The corporation also reserved the right to terminate the services of drivers if they accumulated too many traffic violations. Although the corporation’s president claimed that the drivers paid the corporation a fixed sum per day for the taxis, the Board noted that he was unable to produce any records or books to support this assertion. Given these findings and the record before this Court, the Board’s decision should not be disturbed. The corporation’s remaining contentions have been considered and rejected as lacking in merit.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.